Case 1:19-cr-00354-JSR Document 45 Filed 12/14/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee eee ee x
UNITED STATES OF AMERICA, :
19+cr-354 (JSR)
-y-
CHRISTIAN NIEVES, : ORDER
a/k/a “Eric Rosario” :
a/k/a “WHITE BOY” and
ELIAS POLANCO,
a/k/a “ALA”
a/k/a “Alita,”
Defendants, :
eee ee 4
JED S. RAKOFF, U.S.D.J.
The defendants in this case -- Christian Nieves and Elias
Polanco -- are charged with substantive and conspiratorial counts

of witness tampering and retaliation.! Dkt. No. 1. The charges
arise from a February 5, 2019 incident in which a witness in a
prior federal prosecution (the “Complaining Witness”) was slashed
across the neck, allegedly by Nieves, allegedly in the presence of

Polanco. See Memorandum Opinion and Order dated March 30 2020,

 

1 More specifically, Polanco is charged with conspiracy to
commit witness retaliation, in violation of 18 U.S.C. § 1513(f),
and conspiracy to commit witness tampering, in violation of 18
U.S.C. § 1513(k). In addition to those conspiratorial counts,
Nieves is also charged with substantive counts of witness
retaliation, in violation of 18 U.S.C. § 1513(b) (1), and witness
tampering, in violation of 18 U.S.C. § 1512 (b) (3).

 
Case 1:19-cr-00354-JSR Document 45 Filed 12/14/20 Page 2 of 4

Dkt. No. 34, at 2. A Wade? hearing is scheduled for April 6, 2020;
trial is set to begin, pandemic permitting, on April 26, 2020.
Before the Court is an application from the defense for
access, on an attorneys’ eyes only basis, to the unredacted medical
records of the Complaining Witness.3 During a pretrial conference
on December 8, 2020, defense counsel represented that she had been
seeking these records for months but received them only a few days
ago and in redacted form. The reason for this delay, the Government
explained to defense counsel, was that the Complaining Witness’
name was misspelled by the hospital. Dubious that a simple
scrivener’s error would result in a months-long delay, especially
given that the Government had allegedly provided the hospital with
the proper date of birth and social security number, defense
counsel speculated that the unredacted medical records might
reveal that the Complaining Witness had used a fake name, or else
turn up some other material inconsistency that could undermine the
credibility of the Complaining Witness. Given the nature of the

allegations in this case, however, the Government took the position

 

2 See United States. v. Wade, 388 U.S. 218, 242 (1967)
(authorizing district courts to hold an evidentiary hearing to
determine whether pretrial identification procedures improperly
tainted an eye-witness’ identification).

 

3 While the application was made by counsel for Polanco, the
Court assumes that counsel for Nieves joins in the application.

—?-

 
Case 1:19-cr-00354-JSR Document 45 Filed 12/14/20 Page 3 of 4

that it would be inappropriate to turn over any further information
relating to the Complaining Witness, even on an attorneys’ eyes
only basis.

To resolve this dispute, the Court ordered the Government to
submit for in camera review redacted and unredacted versions of
the medical records. Having received and carefully reviewed those
records, the court is, on the one hand, convinced that the
misspelling of the Complaining Witness’ name was most likely a
scrivener’s error and that the date of birth given by the
Complaining Witness to the hospital is correct. The materials
redacted by the Government are, in the Court's view, either
irrelevant or only tangentially relevant to any issue at trial.
Nevertheless, the Court sees no harm in providing the unredacted
version to defense counsel on an attorneys’ eyes only basis. If,
after examining the unredacted records, either or both defense
counsel believe there is a portion of the unredacted materials
that might possibly be relevant to the trial of this case, they
should convene a joint call with the Government and the Court. In
any event, defense counsel should not make copies of the unredacted
materiais and must return the materials to the Government no later

than one week following the trial of the case.

SO ORDERED.

 
Case 1:19-cr-00354-JSR Document 45 Filed 12/14/20 Page 4 of 4

Dated: New York, NY v Lol
—/
DS.

December Lf 2020 RAKOFF, U.S.D.d.

 
